Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 1 of 24




                    EXHIBIT A
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 2 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


               DATE
 DOC. #                       DEFENDANT’S POSITION                   C/I[1]    Status
               FILED


                          Redact all citations to J. Sweet 4/16/16
                           Sealed Order consistent with partially
  345           8.9.16
                         redacted Order at DE 135. Otherwise, no
                                          position.

  344           8.9.16                  Not sealed                            Not Sealed



  346           8.9.16          No objection to unsealing




  346-1         8.9.16          No objection to unsealing



  346-2         8.9.16          No objection to unsealing


  346-3         8.9.16          No objection to unsealing



  346-4         8.9.16         Unsealed by Second Circuit                     Unsealed

                            Keep sealed – The parties agreed to
  346-5         8.9.16    appropriate redactions and the redacted
                         version of the Order was filed at DE 135.

                          Redact all citations to J. Sweet 4/16/16
                           Sealed Order consistent with partially
  383          8.19.16
                         redacted Order at DE 135. Otherwise, no
                                          position.



  384          8.19.16          No objection to unsealing




                                           1
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 3 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


               DATE
 DOC. #                       DEFENDANT’S POSITION                     C/I[1]       Status
               FILED



  384-1        8.19.16         Unsealed by Second Circuit                          Unsealed




  385          8.19.16          No objection to unsealing




  386          8.19.16          No objection to unsealing




  387          8.19.16                  Not sealed                                 Not sealed



                          Redact all citations to J. Sweet 4/16/16
                           Sealed Order consistent with partially
  397          8.24.16
                         redacted Order at DE 135. Otherwise, no
                                          position.


                          Unseal, excerpt paragraph 7 referencing
  398          8.24.16
                                     Non-Party Doe.



  398-1        8.24.16          No objection to unsealing


  398-2        8.24.16              Public document.


  398-3        8.24.16          No objection to unsealing

                                                                     Previously    Partially
  398-4        8.24.16         Partially unsealed on remand
                                                                     objected to   unsealed




                                           2
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 4 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


               DATE
 DOC. #                        DEFENDANT’S POSITION                         C/I[1]         Status
               FILED



                                                                                          Court
                             Keep sealed – Non-Party reliance on                      ordered other
                         Protective Order & Release of inadmissible       CI-1; CI-2;   excerpts
                          information in violation of Local Criminal      CI-3; CI-4;   from this
  398-5        8.24.16
                         Rule 23.1; potential witness in criminal trial   CI-5; CI-6;    Doe to
                              and deposition testimony potential             CI-7        remain
                                          evidence.                                   sealed (#338-
                                                                                            9)

                                                                          Previously      Partially
  356          8.11.16          Partially unsealed on remand.
                                                                          objected to     unsealed


                                                                          Previously      Partially
  357          8.11.16          Partially unsealed on remand.
                                                                          objected to     unsealed



                             Keep sealed – Non-Party reliance on                           Court
                                                                        CI-2; CI-3; CI-
                         Protective Order & release of inadmissible                       ordered
  357-1        8.11.16                                                  4; CI-5; CI-6;
                          information in violation of Local Criminal                      remain
                                                                             CI-7
                         Rule 23.1; potential witness in criminal trial                    sealed



                             Keep sealed – Non-Party reliance on
                         Protective Order & Release of inadmissible
                                                                                           Court
                          information in violation of Local Criminal CI-2; CI-3; CI-
                                                                                          ordered
  357-2        8.11.16   Rule 23.1; potential witness in criminal trial 4; CI-5; CI-6;
                                                                                          remain
                              and deposition testimony potential            CI-7
                                                                                           sealed
                         evidence; Non-Party Notice sent to this Doe
                                   returned as undelivered.


                                                                          Previously
  357-3        8.11.16              Unsealed on remand.                                   Unsealed
                                                                          objected to




                                              3
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 5 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


               DATE
 DOC. #                        DEFENDANT’S POSITION                         C/I[1]          Status
               FILED




                             Keep sealed – Non-Party reliance on
                                                                        CI-1; CI-2; CI-
                         Protective Order & Release of inadmissible
  357-4        8.11.16                                                  3; CI-4; CI-5;
                          information in violation of Local Criminal
                                                                          CI-6; CI-7
                         Rule 23.1; potential witness in criminal trial


                                                                          Previously
  357-5        8.11.16              Unsealed on remand.                                    Unsealed
                                                                          objected to

                         Partially unsealed on remand, as redacted in                      Partially
  357-6        8.11.16
                                          DE 264-1.                                        unsealed

                                                                          Previously
                                                                        objected to; CI-
                                                                                           Partially
  357-7        8.11.16          Partially unsealed on remand.            1, CI-2, CI-3,
                                                                                           unsealed
                                                                        CI-4, CI-5, CI-
                                                                               7




                                                                          Previously       Partially
  357-8        8.11.16          Partially unsealed on remand.
                                                                          objected to      unsealed




                                                                          Previously       Partially
  367          8.12.16          Partially unsealed on remand.
                                                                          objected to      unsealed




                             Keep sealed – Non-Party reliance on                            Court
                                                                        CI-2; CI-3; CI-
                         Protective Order & release of inadmissible                        ordered
  367-1        8.12.16                                                  4; CI-5; CI-6;
                          information in violation of Local Criminal                       remain
                                                                             CI-7
                         Rule 23.1; potential witness in criminal trial                     sealed




                                              4
      Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 6 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


             DATE
 DOC. #                      DEFENDANT’S POSITION                         C/I[1]          Status
             FILED




                           Keep sealed – Non-Party reliance on
                        Protective Order & release of inadmissible
                                                                                          Court
                        information in violation of Local Criminal CI-2; CI-3; CI-
                                                                                         ordered
  367-2      8.12.16   Rule 23.1; potential witness in criminal trial 4; CI-5; CI-6;
                                                                                         remain
                            and deposition testimony potential            CI-7
                                                                                          sealed
                       evidence; Non-Party Notice sent to this Doe
                                 returned as undelivered.


                                                                        Previously
  367-3      8.12.16              Unsealed on remand.                                    Unsealed
                                                                        objected to


                           Keep sealed – Non-Party reliance on                            Court
                                                                      CI-1; CI-2; CI-
                       Protective Order & Release of inadmissible                        ordered
  367-4      8.12.16                                                  3; CI-4; CI-5;
                        information in violation of Local Criminal                       remain
                                                                        CI-6; CI-7
                       Rule 23.1; potential witness in criminal trial                     sealed

                                                                        Previously
  367-5      8.12.16              Unsealed on remand.                                    Unsealed
                                                                        objected to

                       Partially unsealed on remand, as redacted in                      Partially
  367-6      8.12.16
                                        DE 264-1.                                        unsealed

                                                                        Previously
                                                                      objected to; CI-
                                                                                         Partially
  367-7      8.12.16          Partially unsealed on remand.            1, CI-2, CI-3,
                                                                                         unsealed
                                                                      CI-4, CI-5, CI-
                                                                             7



                                                                        Previously       Partially
  367-8      8.12.16          Partially unsealed on remand.
                                                                        objected to      unsealed




                                            5
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 7 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


               DATE
 DOC. #                      DEFENDANT’S POSITION                C/I[1]         Status
               FILED



                                                                               Partially
  368          8.12.16       Ruled on in Round 2 Unsealing
                                                                               unsealed




  369          8.12.16       Ruled on in Round 2 Unsealing


                                                                               Partially
  369-1        8.12.16       Ruled on in Round 2 Unsealing
                                                                               Unsealed
                                                                               Partially
  369-2        8.12.16       Ruled on in Round 2 Unsealing
                                                                               unsealed

                                                                               Partially
  369-3        8.12.16       Ruled on in Round 2 Unsealing
                                                                               unsealed

                                                             CI-2; CI-3; CI-
  369-4        8.12.16       Ruled on in Round 2 Unsealing   4; CI-5; CI-6;     Sealed
                                                                  CI-7

                                                             CI-2; CI-3; CI-
  369-5        8.12.16       Ruled on in Round 2 Unsealing   4; CI-5; CI-6;     Sealed
                                                                  CI-7


                                                             CI-1; CI-2; CI-
  369-6        8.12.16       Ruled on in Round 2 Unsealing   3; CI-4; CI-5;     Sealed
                                                               CI-6; CI-7

                                                                               Partially
  369-7        8.12.16       Ruled on in Round 2 Unsealing
                                                                               unsealed
                                                             CI-2; CI-3; CI-
  369-8        8.12.16       Ruled on in Round 2 Unsealing   4; CI-5; CI-6;     Sealed
                                                                  CI-7

  369-9        8.12.16       Ruled on in Round 2 Unsealing                     Unsealed




                                          6
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 8 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


               DATE
 DOC. #                      DEFENDANT’S POSITION                     C/I[1]         Status
               FILED



 369-10        8.12.16       Ruled on in Round 2 Unsealing                          Unsealed


                                                                                    Partially
 369-11        8.12.16       Ruled on in Round 2 Unsealing
                                                                                    unsealed

                                                                  CI-2; CI-3; CI-
 369-12        8.12.16       Ruled on in Round 2 Unsealing        4; CI-5; CI-6;     Sealed
                                                                       CI-7
                                                                  CI-2; CI-3; CI-
 369-13        8.12.16       Ruled on in Round 2 Unsealing        4; CI-5; CI-6;     Sealed
                                                                       CI-7
                                                                  CI-2; CI-3; CI-
 369-14        8.12.16       Ruled on in Round 2 Unsealing        4; CI-5; CI-6;     Sealed
                                                                       CI-7
                                                                  CI-2; CI-3; CI-
 369-15        8.12.16       Ruled on in Round 2 Unsealing        4; CI-5; CI-6;     Sealed
                                                                       CI-7
                                                                  CI-2; CI-3; CI-
 369-16        8.12.16       Ruled on in Round 2 Unsealing        4; CI-5; CI-6;     Sealed
                                                                       CI-7

  362          8.11.16                 Not Sealed                                   Not sealed



  363          8.11.16                 No position



  363-1        8.11.16         Unsealed by Second Circuit                           Unsealed


                                                                                    Partially
  363-2        8.11.16     Partially unsealed by Second Circuit
                                                                                    unsealed




                                           7
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 9 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


               DATE
 DOC. #                        DEFENDANT’S POSITION                    C/I[1]    Status
               FILED



                           Excerpts partially unsealed by Second
                         Circuit and on remand by this Court; redact
                                                                                Partially
  363-7        8.11.16      all Non-Parties names and identifying
                                                                                Unsealed
                           information; unsure whether subject to
                              protective order in another matter



 363-13        8.11.16                  No position                             Redacted




  364          8.11.16                  No position



  382          8.19.16                  No position




  406          8.29.16                  No position




  407          8.29.16                  No position



  407-1        8.29.16          Publicly available document


  407-2        8.29.16          Unsealed by Second Circuit



  407-3        8.29.16          Publicly available document




                                            8
      Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 10 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


              DATE
 DOC. #                       DEFENDANT’S POSITION                        C/I[1]          Status
              FILED



                         Redact names and identifying information
                        of Ms. Maxwell and all Non-Parties, except
                                                                   CI-1, CI-2, CI-
  407-4       8.29.16     Dershowitz and Does 1 and 2; unknown
                                                                       3, CI-4
                           whether subject to protective order in
                                       another case


  407-5       8.29.16           Publicly available document


                        Partially released by Second Circuit; redact
                         names and identifying information of Ms. CI-1, CI-2, CI-        Partially
  407-6       8.29.16
                           Maxwell and all Non-Parties, except        3, CI-4            unsealed
                               Dershowitz and Does 1 and 2.


  407-7       8.29.16           Publicly available document

                                                                                        Court
                                                                                     previously
                           Keep sealed – Non-Party reliance on
                                                                   CI-2; CI-3; CI- ordered this
                        Protective Order & Release of inadmissible
  407-8       8.29.16                                              4; CI-5; CI-6;       Doe's
                        information in violation of Local Criminal
                                                                        CI-7       transcripts to
                                        Rule 23.1.
                                                                                       remain
                                                                                       sealed

                            Keep sealed – Non-Party reliance on
                        Protective Order & Release of inadmissible
                                                                       CI-2; CI-3; CI-
                         information in violation of Local Criminal
  407-9       8.29.16                                                  4; CI-5; CI-6;
                        Rule 23.1; potential witness in criminal trial
                                                                            CI-7
                             and deposition testimony potential
                                         evidence.




                                             9
     Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 11 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


             DATE
 DOC. #                     DEFENDANT’S POSITION                     C/I[1]      Status
             FILED




                                                                                 Sealed;
                                                                                  Court
                                                                               previously
                                                                               ruled other
                         No position re: depo; no objection to
 407-10      8.29.16                                                          Recarey depo
                          unsealing publicly available article
                                                                                 excerpts
                                                                                unsealed
                                                                              except Non-
                                                                                Party info




                          No objection to unsealing. Publicly
 407-11      8.29.16
                                 available documents

                          No objection to unsealing. Publicly
 407-12      8.29.16
                                 available documents


 407-13      8.29.16           No objection to unsealing


                       No position; unknown whether subject to
 407-14      8.29.16
                       any other protective order or court sealing


                       No position; unknown whether subject to
 407-15      8.29.16
                       any other protective order or court sealing


                       No position; unknown whether subject to
 407-16      8.29.16
                       any other protective order or court sealing


                       No position; unknown whether subject to
 407-17      8.29.16
                       any other protective order or court sealing




                                          10
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 12 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                DATE
 DOC. #                        DEFENDANT’S POSITION                     C/I[1]    Status
                FILED



                          No position; unknown whether subject to
 407-18         8.29.16
                          any other protective order or court sealing


 407-19         8.29.16                   Not sealed                             Not sealed

 407-20         8.29.16          Publicly available document


 407-21         8.29.16          Publicly available document



 407-22         8.29.16          Publicly available document




 407-23         8.29.16          Publicly available document




                          Keep sealed; potential witness in criminal
  408           8.29.16    trial; argument of counsel violative of
                                  Local Criminal Rule 23.1.



                          Keep sealed; potential witness in criminal
  408-1         8.29.16    trial; argument of counsel violative of
                                  Local Criminal Rule 23.1.


  408-2         8.29.16           No objection to unsealing.


                             No objection to unsealing. Publicly
  408-3         8.29.16
                                    available document


                             No objection to unsealing. Publicly
  408-4         8.29.16
                                    available document



                                             11
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 13 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                DATE
 DOC. #                         DEFENDANT’S POSITION                       C/I[1]        Status
                FILED




  435           9.15.16                  No position



  435-1                                   Not sealed                                   Not sealed


  435-2                                   Not Sealed                                   Not sealed

                          Unsealed by Second Circuit; not filed under
  435-3                                                                                Not sealed
                                            seal

                                                                        CI-2; CI-3; CI-
  435-4                                   Not sealed                    4; CI-5; CI-6; Not sealed
                                                                             CI-7

  435-5                                   Not sealed                                   Not sealed



  435-6                    Not sealed; publicly available document                     Not sealed



  435-7                                   Not sealed                                   Not sealed



  435-8                                   Not sealed                                   Not sealed


  435-9                                   Not sealed                                   Not sealed


 435-10                                   Not sealed                                   Not sealed



  436           9.15.16                  No position




                                             12
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 14 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                DATE
 DOC. #                         DEFENDANT’S POSITION                        C/I[1]         Status
                FILED




  444           9.26.16                   Not sealed                                      Not sealed




  447           9.28.16                   No position



                             Keep sealed – Non-Party reliance on       CI-1, CI-2, CI-
  370           8.12.16
                                      Protective Order                     3, CI-4


                             Keep sealed – Non-Party reliance on
  371           8.12.16                                                      CI-1
                                      Protective Order


                             Keep sealed – Non-Party reliance on
  371-3         8.12.16                                                      CI-1
                                      Protective Order



                              Keep sealed – Non-Party reliance on
                            Protective Order; release of inadmissible
                           information in violation of Local Criminal
                                                                        CI-1; CI-2; CI-
  388           8.22.16    Rule 23.1; identities of potential witnesses
                                                                            3; CI-4
                          in criminal trial. Only redactions are names,
                               testimony and personal identifying
                                   information of Non-Parties.




                                              13
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 15 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                DATE
 DOC. #                         DEFENDANT’S POSITION                         C/I[1]         Status
                FILED




                              Keep sealed – Non-Party reliance on
                            Protective Order; release of inadmissible
                           information in violation of Local Criminal
                           Rule 23.1; identities of potential witnesses
                                                                        CI-1; CI-2; CI-
  389           8.22.16   in criminal trial. Only redactions are names,
                                                                            3; CI-4
                               testimony and personal identifying
                          information of Non-Parties; no objection to
                              unsealing paragraphs 5, first name in
                                  paragraph 7, and paragraph 9




                                                                                              Court
                              Keep sealed – Non-Party reliance on
                                                                                           previously
                          Protective Order & Release of inadmissible
                                                                         CI-2; CI-3; CI- ordered this
                           information in violation of Local Criminal
  389-1         8.22.16                                                  4; CI-5; CI-6;       Doe's
                          Rule 23.1; potential witness in criminal trial
                                                                              CI-7       transcripts to
                               and deposition testimony potential
                                                                                             remain
                                           evidence.
                                                                                             sealed


                                                                                             Court
                              Keep sealed – Non-Party reliance on
                                                                                          previously
                          Protective Order & Release of inadmissible
                                                                         CI-1; CI-2; CI- ordered this
                           information in violation of Local Criminal
  389-2         8.22.16                                                  3; CI-4; CI-5;      Doe's
                          Rule 23.1; potential witness in criminal trial
                                                                           CI-6; CI-7 transcripts to
                               and deposition testimony potential
                                                                                            remain
                                           evidence.
                                                                                            sealed

                                                                        CI-1; CI-2, CI-
  389-3         8.22.16              Unsealed on Remand                 3; CI-4; CI-5;     Unsealed
                                                                             CI-7




                                              14
      Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 16 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


              DATE
 DOC. #                       DEFENDANT’S POSITION                          C/I[1]        Status
              FILED




                            Keep sealed – Non-Party reliance on                            Court
                        Protective Order & Release of inadmissible                      previously
                         information in violation of Local Criminal CI-2; CI-3; CI- ordered this
  389-4       8.22.16   Rule 23.1; potential witness in criminal trial 4; CI-5; CI-6;      Doe's
                             and deposition testimony potential            CI-7       transcripts to
                        evidence; Non-Party Notice sent to this Doe                       remain
                                was returned as undelivered.                              sealed




                        Recarey, unsealed on Remand (as redacted
                                        in DE 258);
                        Doe - Keep sealed – Non-Party reliance on                        Recarey -
                        Protective Order & Release of inadmissible                      previously
  389-5       8.22.16    information in violation of Local Criminal                      unsealed;
                        Rule 23.1; potential witness in criminal trial                  Non-Party -
                             and deposition testimony potential                           sealed
                          evidence; Unknown whether received the
                                           Notice.


  389-6       8.22.16           Unsealed by Second Circuit

                                                                           Previously
                                                                         objected to; CI-
  389-7       8.22.16              Unsealed on remand.                    1, CI-2, CI-3,  Unsealed
                                                                         CI-4, CI-5, CI-
                                                                                7

                           Keep sealed – Non-Party reliance on
  389-8       8.22.16                                                        CI-1
                                    Protective Order


  389-9       8.22.16            No objection to unsealing




                                            15
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 17 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                DATE
 DOC. #                        DEFENDANT’S POSITION                  C/I[1]    Status
                FILED




  404           8.29.16          No objection to unsealing




  405           8.29.16          No objection to unsealing




  405-1         8.29.16          No objection to unsealing



  422           9.6.16                  Not Sealed                            Not Sealed



  423           9.6.16                  Not Sealed                            Not Sealed




                          Redact names and identifying information
  423-1         9.6.16                                               CI-1
                                      of Non-Parties



  423-2         9.6.16           No objection to unsealing


                            No objection to unsealing. Publicly
  423-3         9.6.16
                                   available document


                          Redact names and identifying information
  423-4         9.6.16
                                      of Non-Parties



  437           9.16.16                 Not sealed                            Not Sealed




                                           16
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 18 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                DATE
 DOC. #                         DEFENDANT’S POSITION                        C/I[1]         Status
                FILED



                               Redact all names and identifying
  468          10.14.16     information for Ms. Maxwell and Non-
                                            Parties




                          Unseal, except Paragraph 4 referencing Non-
  469          10.14.16
                                            Party.


                                                                          Previously
                                                                        objected to; CI-
                                                                                         Previously
  469-1        10.14.16               Unsealed on remand                 1, CI-2, CI-3,
                                                                                          unsealed
                                                                        CI-4, CI-5, CI-
                                                                               7

                              Keep sealed – Non-Party reliance on
                          Protective Order & Release of inadmissible
                                                                         CI-1; CI-2; CI-
                           information in violation of Local Criminal
  469-2        10.14.16                                                  3; CI-4; CI-5;
                          Rule 23.1; potential witness in criminal trial
                                                                              CI-7
                               and deposition testimony potential
                                           evidence.

                                                                          Previously
                                                                        objected to; CI- Previously
  469-3        10.14.16          Partially unsealed on remand.          1, CI-2, CI-3;    partially
                                                                        CI-4, CI-5, CI- unsealed
                                                                               7


                               Redact all names and identifying           Previously
  479          10.24.16     information for Ms. Maxwell and Non-        objected to; CI-
                                            Parties                      1, CI-2, CI-3




                                              17
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 19 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                DATE
 DOC. #                       DEFENDANT’S POSITION                   C/I[1]          Status
                FILED




  480          10.24.16         No objection to unsealing



                             Redact all names and identifying
  480-1        10.24.16   information for Ms. Maxwell and Non-        CI-1
                                          Parties

  480-2        10.24.16               No position

                                                                   Previously
                                                                 objected to; CI- Previously
  480-3        10.24.16       Partially unsealed on remand.      1, CI-2, CI-3;    partially
                                                                 CI-4, CI-5, CI- unsealed
                                                                        7

  480-4        10.24.16        Unsealed by Second Circuit



                             Redact all names and identifying      Previously
  490          10.28.16   information for Ms. Maxwell and Non-   objected to; CI-
                                          Parties                 1, CI-2, CI-3




  491          10.28.16         No objection to unsealing



  491-1        10.28.16                Not sealed                                   Not sealed

  491-2        10.28.16         No objection to unsealing

                             Redact all names and identifying
                                                                  Previously
  491-3        10.28.16   information for Ms. Maxwell and Non-
                                                                  objected to
                                          Parties



                                          18
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 20 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                DATE
 DOC. #                         DEFENDANT’S POSITION                     C/I[1]   Status
                FILED



  491-4        10.28.16                   No position




                             Keep sealed pending input from Doe.
                           Entire briefing relates to a Non-Party Doe
  640           2.22.17                                                  CI-1
                          that has requested excerpts and objected to
                                            unsealing




                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  641           2.22.17                                                  CI-1
                               requested excerpts and objected to
                                             unsealing



                          Keep Sealed pending input from Doe No.
                          ___. Entire briefing relates to a Non-Party             Already
  641-1         2.22.17                                                  CI-1
                             Doe that has requested excerpts and                  unsealed
                                   Objected to Unsealing



                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  641-2         2.22.17                                                  CI-1
                               requested excerpts and objected to
                                             unsealing



                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  655           3.2.17                                                   CI-1
                               requested excerpts and objected to
                                             unsealing




                                             19
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 21 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                DATE
 DOC. #                        DEFENDANT’S POSITION                     C/I[1]   Status
                FILED




                         Keep sealed pending input from Doe. Entire
                         briefing relates to a Non-Party Doe that has
  656           3.2.17                                                  CI-1
                              requested excerpts and objected to
                                            unsealing



                         Keep sealed pending input from Doe. Entire
                         briefing relates to a Non-Party Doe that has
  656-1         3.2.17                                                  CI-1
                              requested excerpts and objected to
                                            unsealing



                         Keep sealed pending input from Doe. Entire
                         briefing relates to a Non-Party Doe that has
  656-2         3.2.17                                                  CI-1
                              requested excerpts and objected to
                                            unsealing



                         Keep sealed pending input from Doe. Entire
                         briefing relates to a Non-Party Doe that has
  656-3         3.2.17                                                  CI-1
                              requested excerpts and objected to
                                            unsealing


                         Keep sealed pending input from Doe. Entire
                         briefing relates to a Non-Party Doe that has
  656-4         3.2.17                                                  CI-1
                              requested excerpts and objected to
                                            unsealing


                         Keep sealed pending input from Doe. Entire
                         briefing relates to a Non-Party Doe that has
  656-5         3.2.17                                                  CI-1
                              requested excerpts and objected to
                                            unsealing




                                            20
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 22 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                DATE
 DOC. #                         DEFENDANT’S POSITION                     C/I[1]   Status
                FILED



                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  656-6         3.2.17                                                   CI-1
                               requested excerpts and objected to
                                             unsealing


                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  656-7         3.2.17                                                   CI-1
                               requested excerpts and objected to
                                             unsealing



                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  656-8         3.2.17                                                   CI-1
                               requested excerpts and objected to
                                             unsealing



                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  656-9         3.2.17                                                   CI-1
                               requested excerpts and objected to
                                             unsealing

                          Keep Sealed pending input from Doe No.
                          ___. Entire briefing relates to a Non-Party
  700           3.15.17                                                  CI-1
                             Doe that has requested excerpts and
                                   Objected to Unsealing

                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  701           3.15.17                                                  CI-1
                               requested excerpts and objected to
                                             unsealing




                                             21
        Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 23 of 24
Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                DATE
 DOC. #                         DEFENDANT’S POSITION                     C/I[1]   Status
                FILED




                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  701-1                                                                  CI-1
                               requested excerpts and objected to
                                             unsealing



                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  701-2                                                                  CI-1
                               requested excerpts and objected to
                                             unsealing



                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  707           3.13.17                                                  CI-1
                               requested excerpts and objected to
                                             unsealing



                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  709           3.13.17                                                  CI-1
                               requested excerpts and objected to
                                             unsealing



                          Keep sealed pending input from Doe. Entire
                          briefing relates to a Non-Party Doe that has
  714           3.14.17                                                  CI-1
                               requested excerpts and objected to
                                             unsealing




                                             22
             Case 1:15-cv-07433-LAP Document 1209-1 Filed 02/05/21 Page 24 of 24
   Defendant’s Position on Docket Entries 345, 356, 362, 370, 422, 468 640


                      DATE
     DOC. #                             DEFENDANT’S POSITION                        C/I[1]          Status
                      FILED




                                 Keep sealed pending input from Doe. Entire
                                 briefing relates to a Non-Party Doe that has
       715            3.14.17                                                        CI-1
                                      requested excerpts and objected to
                                                    unsealing




                                 Keep sealed pending input from Doe. Entire
                                 briefing relates to a Non-Party Doe that has
       715-1          3.14.17                                                        CI-1
                                      requested excerpts and objected to
                                                    unsealing


                                 Keep sealed pending input from Doe. Entire
                                 briefing relates to a Non-Party Doe that has
       715-2          3.14.17                                                        CI-1
                                      requested excerpts and objected to
                                                    unsealing

[1] Key:
CI-1 - Reasonable reliance the Protective Order by a party or non-party.
CI-2 - Prevention of the abuse of court records and files.
CI-3 - Annoyance, embarrassment, oppression, undue burden (“Privacy Interests”).
CI-4 - Preserving the fundamental rights of suspects or others under criminal investigation –
        including due process right to a fair trial and impartial jury unimpaired by excessive publicity.
CI-5 - Improper submission of documents thereby weaponizing judicial documents.
CI-6 - Untrustworthy, unreliable, and incorrect information.
CI-7 - Non-Judicial Documents.




                                                      23
